FILED
                           NOT FOR PUBLICATION                              AUG 26 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MERWIN MICHAEL HILL,                             No. 09-15058

              Petitioner - Appellant,            D.C. No. 2:07-cv-00762-ROS

  v.
                                                 MEMORANDUM *
CHARLES L. RYAN *** and TERRY
GODDARD,

              Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                            Submitted August 10, 2010 **

Before:       HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Arizona state prisoner Merwin Michael Hill appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***    Charles L. Ryan is substituted for his predecessor Dora B. Schriro as
Director of the Arizona Department of Corrections. See Fed. R. App. P. 43(c)(2).
jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Hill contends that he received ineffective assistance of counsel rendering his

guilty plea involuntary because his trial counsel failed to interview several

witnesses before Hill pled guilty and his trial counsel failed to challenge the

sufficiency of the State’s evidence supporting the “serious physical injury” element

of Hill’s aggravated assault charge. However, the Arizona court’s denial of Hill’s

claims was not an unreasonable application of clearly established Supreme Court

law. See 28 U.S.C. § 2254(d)(1); see also Hill v. Lockhart, 474 U.S. 52, 57-59

(1985) (holding that two-part Strickland v. Washington test applies to challenges to

guilty pleas based on ineffective assistance of counsel).

      AFFIRMED.




                                           2                                      09-15058